          Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



ANDRES GARCIA URANGA,

               Petitioner,

               v.                                      CASE NO. 20-3162-JWL

WILLIAM BARR, et al.,

               Respondents.



                                MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241. Petitioner

is detained at the Chase County Jail in Cottonwood Falls, Kansas, under the authority of the

Enforcement and Removal Office (“ERO”), Immigration and Customs Enforcement (“ICE”), a

sub-agency of the U.S. Department of Homeland Security (“DHS”). Petitioner raises four grounds

for relief: 1) his detention is not authorized by the Immigration and Naturalization Act (“INA”)

where he has been ordered released on bond by another federal court; 2) the INA does not authorize

his continued detention; 3) his detention is unlawful given violation of his right to counsel under

the Constitution and the Administrative Procedures Act (APA); and 4) his detention is in violation

of his right to due process under the Fifth Amendment. Petitioner seeks an injunction prohibiting

Respondents from transferring him out of the District of Kansas; immediate release; a declaration

that Respondents violated Petitioner’s Fifth Amendment rights; a declaration that any review

conducted by Respondents under 8 U.S.C. § 1231 was arbitrary, capricious, and contrary to the

evidence; a declaration that Petitioner’s continued detention is improper as punitive; and costs and

attorney fees. (Doc. 1, at 25-26.)


                                                 1
          Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 2 of 15




I. Background

        Petitioner is a native and citizen of Mexico. Declaration of Deportation Officer Jay Page,

¶ 8 (Doc. 4–1) (hereinafter “Page Decl.”). Petitioner first entered the United States in 1999. (Doc.

1, at 5.) He did so without permission. Id. While in the United States, he married and had a child.

In 2004, Petitioner returned to Mexico and attempted to reenter the United States, again without

permission. He was apprehended during a routine traffic stop and allowed to voluntarily return to

Mexico. Page Decl., ¶ 10. Petitioner attempted to obtain lawful permanent residence status in

2006 but was denied in 2009 because of his prior contact with immigration officials and his prior

unlawful presence in the United States. (Doc. 1, at 5.) He was apprehended attempting to reenter

the United States in January of 2009 and charged in the U.S. District Court for the District of New

Mexico with Illegal Entry under 8 U.S.C. 1325(a)(1). Page Decl., ¶ 11. Mr. Garcia pled guilty

and was sentenced to time served. (Doc. 1, at 5.) He was removed to Mexico on February 3, 2009,

pursuant to an expedited removal order issued by the United States Border Patrol (“USBP”) under

8 U.S.C. 1225(b)(1). Page Decl., ¶ 13. He then attempted to return to the United States a month

later and was again apprehended by the USBP. Page Decl., ¶ 14. Petitioner was charged in the

U.S. District Court for the Western District of Texas with Illegal Re-entry in violation of 8 U.S.C.

1326. He again pled guilty, was sentenced to 120 days, and was removed on July 8, 2009. Page

Decl., ¶ 15. After another unsuccessful attempt, he reentered in October of 2009 and has remained

in this country ever since with his wife and children, who are U.S. citizens. (Doc. 1, at 6, 11.)

       In June of 2016, Mr. Garcia applied for a U Visa based on an attempted robbery which

occurred in 2015.     Petitioner was the victim and cooperated with law enforcement in the

investigation of the crime. Petitioner’s application remains pending. (Doc. 1, at 6-7.)

       On February 12, 2020, Petitioner was arrested by the Kansas City, Missouri Police



                                                 2
          Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 3 of 15




Department on suspicion of drug trafficking. Page Decl., ¶ 17. He was not ultimately charged

with a crime but was transferred to ICE custody pursuant to a detainer. (Doc. 1, at 7); Page Decl.,

¶ 18. ICE gave Petitioner a Notice of Intent to Reinstate his prior Order of Removal on February

14, 2020. (Doc. 1, at 7); Page Decl., ¶ 19.

       Petitioner filed a complaint in the U.S. District Court of the District of Columbia on

February 21, 2020 challenging the U.S. Citizenship and Immigration Service’s delay in

adjudicating his U Visa application. Andres Uranga Garcia v. USCIS, et al., Case No. 1:20-cv-

521(ABI). On February 26, 2020, the judge entered a temporary restraining order preventing Mr.

Garcia’s removal until further order of that court. (Doc. 1-1, at 1.)

       On May 27, 2020, Petitioner was indicted in the U.S. District Court for the Western District

of Missouri on one count of Illegal Re-entry After a Felony Conviction in violation of 8 U.S.C.

1326(a) and (b)(1). (Doc. 1-3, at 1); Page Decl., ¶ 32. He was released to the custody of the U.S.

Marshal’s Service on June 5, 2020, subject to a detainer. Page Decl., ¶ 33. U.S. Magistrate Judge

Sarah Hayes ordered him released on bond after a detention hearing on June 11, 2020. Page Decl.,

¶ 34. Petitioner was returned to ICE custody pursuant to the detainer on June 14, 2020 and is being

detained at the Chase County Jail in Cottonwood Falls, Kansas. Page Decl., ¶ 35.

II. Discussion

       To obtain habeas corpus relief, a petitioner must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). The

federal district courts have habeas corpus jurisdiction to consider the statutory and constitutional

grounds for immigration detention that are unrelated to a final order of removal. Demore v. Kim,

538 U.S. 510, 517–18 (2003).




                                                 3
         Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 4 of 15




       Petitioner raises four grounds for relief. First, he argues that his detention is not authorized

by the INA where he has been ordered released on bond by another federal court.               Second,

Petitioner argues that, in any event, the INA does not authorize his continued detention. Third, he

claims his detention is unlawful given violation of his right to counsel under the Constitution and

the Administrative Procedure Act (APA) at his 90-day post custody order review. Last, Petitioner

asserts that his detention is in violation of due process under the Fifth Amendment.

   A. Legality of Detention under 8 U.S.C. § 1231 after Release under Bail Reform Act

       Petitioner argues the order from the Western District of Missouri releasing him on bond in

his prosecution for Illegal Re-entry should effectively trump Respondents’ authority to detain him.

       The Court recognizes that several district courts have agreed with Petitioner. See United

States v. Trujillo-Alvarez, 900 F. Supp. 2d 1167, 1179 (D. Or. 2012); see also, e.g., United States

v. Rangel, 318 F. Supp. 3d 1212, 1217–19 (E.D. Wash. 2018); United States v. Boutin, 269 F.

Supp. 3d 24, 26–29 (E.D.N.Y. 2017); United States v. Blas, No. CRIM. 13-0178-WS-C, 2013 WL

5317228, *8 (S.D. Ala. Sept. 20, 2013). For instance, in Trujillo-Alvarez, the defendant was

alleged to be a citizen of Mexico with no lawful right to be in the United States, but he had

“longstanding ties” in the Portland area, a wife and three minor children who were U.S. citizens,

and a history of stable employment. Trujillo-Alvarez, 900 F. Supp. 2d at 1170. He was charged

with illegal reentry. A U.S. Magistrate Judge determined under the Bail Reform Act (“BRA”), 18

U.S.C. § 3141, et seq., that he did not present a risk of flight or a danger to the community and

ordered the defendant released on bond. Id. at 1172. The government did not appeal that decision,

but upon his release, ICE took him into custody under a detainer and transported him to Tacoma,

Washington, out of the District of Oregon. Id. The defendant moved for an order to show cause




                                                  4
          Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 5 of 15




why ICE should not be found in contempt. Id. The court denied the defendant’s motion but found

that the Executive Branch must choose its priority between criminal prosecution and removal:

       When the Executive Branch decides that it will defer removal and deportation in
       favor of first proceeding with federal criminal prosecution, then all applicable laws
       governing such prosecutions must be followed, including the BRA. In such cases,
       if a judicial officer determines under the BRA that a particular defendant must be
       released pending trial because that defendant does not present a risk of either flight
       or harm, and the government has chosen not to appeal that determination, the
       Executive Branch may no longer keep that person in physical custody. To do so
       would be a violation of the BRA and the court's order of pretrial release.

Id. at 1170. The court based its decision in part on concerns that the defendant’s detention was

interfering with his right to counsel in the criminal case. Id. at 1180. In reaching its conclusion,

the court rejected an argument by the Government that the existence of an ICE detainer constitutes

a sufficient risk of nonappearance to deny release under the BRA. Id. at 1176. The court was

concerned that the Government was attempting to circumvent the Magistrate’s order to release the

defendant on bond, stating, “What neither ICE nor any other part of the Executive Branch may do,

however, is hold someone in detention for the purpose of securing his appearance at a criminal

trial without satisfying the requirements of the BRA.” Id. at 1179.

       At the time Trujillo-Alvarez was decided, no appellate court had considered the issue. In

the meantime, however, six Circuit Courts have addressed the interplay of the INA and the BRA,

and “[n]o court of appeals . . . has concluded that pretrial release precludes pre-removal detention.”

United States v. Soriano Nunez, 928 F.3d 240, 245 (3d Cir.), cert. denied, 140 S. Ct. 526, 205 L.

Ed. 2d 347 (2019). See also United States v. Vasquez-Benitez, 919 F.3d 546, 552 (D.C. Cir. 2019);

United States v. Pacheco-Poo, 952 F.3d 950, 952 (8th Cir. 2020); United States v. Lett, 944 F.3d

467, 470 (2d Cir. 2019); United States v. Soriano Nunez, 928 F.3d 240, 246-47 (3d Cir. 2019); and

United States v. Veloz-Alonso, 910 F.3d 266, 270 (6th Cir. 2018). “Detention of a criminal

defendant pending trial pursuant to the BRA and detention of a removable alien pursuant to the


                                                  5
          Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 6 of 15




INA are separate functions that serve separate purposes and are performed by different

authorities.” Vasquez-Benitez, 919 F.3d at 552. “ICE’s authority to facilitate an illegal alien’s

removal from the country does not disappear merely because the U.S. Marshal cannot detain him

under the BRA pending his criminal trial.” Id. at 553.

       Recently, the U.S. District Court for the District of Colorado considered the argument that

“once a court determines that the BRA requires a defendant’s release and sets the conditions of

that release, the Executive Branch cannot attempt an end-run around that decision by taking the

defendant into immigration custody” under the authority of the INA. United States v. Ramirez-

Arenas, No. 19-CR-00035-CMA-1, 2019 WL 2208529, at *4 (D. Colo. May 22, 2019). The court

rejected the argument, noting that the Court of Appeals for the Tenth Circuit has not addressed the

precise argument, but other circuits have “squarely rejected it.” Id. The court found those

decisions to be “consistent with the Tenth Circuit’s implicit statement in Ailon-Ailon, 874 F.3d at

1339–40, that criminal proceedings and removal proceedings against a defendant may proceed

concurrently.” Id., citing United States v. Ailon-Ailon, 874 F.3d 1334 (10th Cir. 2017). The court

noted that while Ailon-Ailon involved different circumstances, the Tenth Circuit explicitly ordered:

“When the conditions of release have been met, the United States Marshals shall release [the

defendant] to ICE custody, pursuant to the detainer.” Id. (emphasis added). The court determined

that the Tenth Circuit’s opinion in Ailon-Ailon indicates that it “does not perceive the irreconcilable

conflict between the BRA and INA described by the defendant, or any conflict whatsoever” and

does not find problematic the situation of which the defendant complained. The court found no

violation, either Constitutional or statutory, exists when a defendant is granted conditions of

release under the BRA but is held under the INA. See Ramirez-Arenas, 2019 WL 2208529 at *5.




                                                  6
          Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 7 of 15




       The undersigned agrees and does not find Respondents’ actions in taking custody of

Petitioner pursuant to a detainer upon his release by the U.S. Marshals to be a violation of the

Constitution or federal law such that Petitioner must be released.

   B. Authorization for Petitioner’s Continued Detention

       Petitioner argues that his detention is unlawful under the INA and violates his right to due

process under the Fifth Amendment.

       8 U.S.C. § 1231(a) provides that the Secretary of Homeland Security shall detain an alien

subject to a final order of removal during the 90-day removal period established under 8 U.S.C.

§ 1231(a)(2). See Zadvydas v. Davis, 533 U.S. 678, 683 (2001) and Morales-Fernandez v. INS,

418 F.3d 1116, 1123 (10th Cir. 2005). Under § 1231, the removal period begins on the latest of:

(1) the date the order of removal becomes administratively final; (2) if the removal order is

judicially reviewed, and the court orders a stay of removal, the date of the court’s final order; or

(3) if the alien is detained or confined (except under an immigration process), the date the alien is

released from detention or confinement. 8 U.S.C. § 1231(a)(1)(B). Generally, the government is

required to remove the alien held in its custody within the 90-day removal period. See 8 U.S.C.

§ 1231(a)(1)(A)–(B).

       If removal cannot be carried out within the removal period, inadmissible aliens may be

detained beyond the removal period under certain circumstances. 8 U.S.C. § 1231(a)(6). In

Zadvydas v. Davis, the U.S. Supreme Court held that § 1231(a)(6) implicitly limits an alien’s

detention to a period reasonably necessary to bring about that alien’s removal from the United

States and does not permit indefinite detention. Zadvydas, 533 U.S. at 701. The detention of an

alien subject to a final order of removal for up to six months is presumptively reasonable in view

of the time required to accomplish removal. Id. at 701. Beyond that period, if the alien shows that



                                                 7
          Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 8 of 15




there is “no significant likelihood of removal in the reasonably foreseeable future, the Government

must respond with evidence sufficient to rebut that showing.” Id.

       Here, Petitioner was subject to an expedited removal order which became final in 2009.

He was removed but then illegally reentered the country. In that situation, the Attorney General

is authorized by 8 U.S.C. § 1231(a)(5) to reinstate a prior removal order against the illegally

reentering alien. Cordova-Soto v. Holder, 659 F.3d 1029, 1032 (10th Cir. 2011).          8 U.S.C. §

1231(a)(5) provides:

       If the Attorney General finds that an alien has reentered the United States illegally
       after having been removed or having departed voluntarily, under an order of
       removal, the prior order of removal is reinstated from its original date and is not
       subject to being reopened or reviewed, the alien is not eligible and may not apply
       for any relief under this chapter, and the alien shall be removed under the prior
       order at any time after reentry.

8 U.S.C. § 1231(a)(5). The implementing regulation states that an immigration officer must make

three determinations in establishing whether the alien is subject to reinstatement: “(1) [w]hether

the alien has been subject to a prior order of removal”; “(2) [t]he identity of the alien”; and “(3)

[w]hether the alien unlawfully reentered the United States.” 8 C.F.R. § 241.8(a).

       The issue then becomes calculation of the removal period when a removal order is

reinstated. While not clear from the statutes and regulations, courts have generally treated the

reinstated removal order as a new removal order for purposes of calculation of the removal period

under 8 U.S.C. § 1231(a)(1)(B). In other words, “[o]nce the reinstatement determination becomes

final, the 90-day period for removal commences.” Morales v. Sessions, No. CV 17-225-DLB-

HAI, 2018 WL 3732670, at *4 (E.D. Ky. Aug. 6, 2018); see also Rodriguez-Carabantes v.

Chertoff, No. C06-1517Z, 2007 WL 1268500, at *2 (W.D. Wash. May 1, 2007) (“The removal

period for reinstated removal orders is triggered by the events listed in INA § 241(a)(1).”); Vanegas




                                                 8
         Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 9 of 15




v. Smith, 179 F. Supp. 2d 1205, 1208 (D. Or. 2001) (“[T]he reinstated order of deportation is

administratively final, which triggers the beginning of the ‘removal period.’”).

       Petitioner argues the removal period should be based only on the original 2009 removal

order, which became final on January 27, 2009, and thus long ago expired. (Petitioner’s Reply,

Doc. 5, at 10.) The case Petitioner cites in support, Diaz-Ortega v. Lund, differs materially from

Mr. Garcia’s circumstances. In Diaz-Ortega, the petitioner had been subject to a final removal

order since 2005. Diaz-Ortega v. Lund, No. 1:19-CV-670-P, 2019 WL 6003485, *7 (W.D. La.

Oct.15, 2019). She never left the United States, and when she was arrested 12 years later, the

Government took the position that the removal period under 1231(a) “restarted” upon her arrest.

Id. The court determined the 90-day removal period had expired in 2005 and declined to restart

it. In doing so, the court noted there was no recurrence of a “triggering event” under 8 U.S.C. §

1231(a)(1)(B). Id. at *8. “Absent a later triggering event – which would, by definition, begin

“the” removal period – § 1231(a)(1)(B) dictates that the removal period necessarily begins when

a removal order becomes final, and necessarily ends 90 days later.” Id.

       Unlike Diaz-Ortega, in this case there has been a triggering event under § 1231(a)(1)(B):

the expedited removal order was reinstated and became final on February 14, 2020. Petitioner’s

Reply, Doc. 5, at 5; see Acevedo-Rojas v. Clark, No. C14-1323-JLR, 2014 WL 6908540, at *5

(W.D. Wash. Dec. 8, 2014) (“Given the language of § 1231(a)(5) prohibiting reopening and

review, the Court concludes that petitioner’s reinstated removal order was administratively final

at the time it was reinstated.”). The reinstated order does not “restart” the clock on the original

removal period; rather, it receives a new removal period. Therefore, Mr. Garcia has been detained

for approximately 165 days. Petitioner’s detention exceeds the 90-day removal period but not the

six-month presumptively reasonable period, which will not expire until on or about August 14,



                                                 9
         Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 10 of 15




2020. Accordingly, Petitioner is not yet entitled to relief under Zadvydas. See Shixin Lu v.

Adducci, No. 15-cv-11448, 2015 WL 3948920, *4 (E.D. Mich. June 29, 2015) (finding that where

petitioner had not been in custody for six months following her removal order, the court lacked

authority to hear petitioner’s claims, regardless of the merits of her argument that she is not a flight

risk, and that she should be granted asylum or that she should be released pending the resolution

of her motion to reopen in front of the BIA).

    C. Lawfulness of Post Order Custody Review

        Petitioner argues the 90-day Post Order Custody Review conducted by ICE officials

violated his due process rights, and he should be “afforded an opportunity for a meaningful POCR

[ ] while represented and by an unbiased and neutral arbitrator.” (Doc. 1, at 23.)

        8 C.F.R § 241.4 delegates to ICE the authority to detain aliens beyond the initial 90–day

removal period. It establishes standards and procedures ICE must follow to do so. The regulation

provides that ICE will periodically review an alien’s records and consider whether to continue

detention or release the alien. See 8 C.F.R. § 241.4(d), (h), (i), and (k). ICE must conduct the

initial review “prior to the expiration of the removal period,” 8 C.F.R. § 241.4(h)(1), (k)(1)(i), or

“as soon as possible thereafter,” 8 C.F.R. § 241.4(k)(2)(iv). ICE must “provide written notice to

the detainee approximately 30 days in advance of the pending records review so that the alien may

submit information in writing in support of his or her release.” 8 C.F.R. § 241.4(h)(2). “[T]he

alien may be assisted by a person of his or her choice, subject to reasonable security concerns at

the institution and panel’s discretion, in preparing or submitting information in response to the

district director’s notice.” Id. In addition, ICE must “forward by regular mail a copy of any notice

or decision that is being served on the alien” to the alien’s attorney if he or she is represented. 8

C.F.R. § 241.4(d)(3).



                                                  10
         Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 11 of 15




       Petitioner was served with a Notice to Alien of File Custody Review on March 18, 2020.

The notice informed him the custody review would occur on or about May 14, 2020. Page Decl.,

¶ 24. On May 1, 2020, a deportation officer notified Petitioner’s attorney via email that he would

be interviewing Petitioner in connection with a POCR determination. Id. at ¶ 17. The interview

occurred on that same date. Id. at ¶ 18. Based on recommendation of the interviewing officer, the

Deputy Field Office Director determined Petitioner should remain detained pending removal.

(Doc. 1-4, at 1.) Petitioner was served with a letter informing him of ERO’s decision on May 6,

2020. (Doc. 1-4, at 3, 4.) Petitioner’s attorney was also mailed a copy of the decision letter on the

same date and was notified via email that the letter was being sent. Id. at 4.

       The provisions of 8 C.F.R. § 241.4 “reflect the concerns of the Zadvydas Court and provide

necessary procedural safeguards to ensure the detention of an alien beyond the removal period

comports with due process requirements.” Bonitto v. Bureau of Immigration and Customs

Enforcement, 547 F. Supp. 2d 747, 757–58 (S.D. Tex. 2008). The procedures in § 241.4, therefore,

are not meant merely to “facilitate internal agency housekeeping, but rather afford important and

imperative procedural safeguards to detainees.” Id.

       It appears to the Court that the procedures of § 241.4 were substantially followed, and

Petitioner does not argue otherwise. Instead, Petitioner is arguing for more process than the

regulations provide by claiming his attorney should have been present at the POCR review. In

support of his argument, Petitioner cites several cases. However, as Respondents point out, the

cases cited involve hearings before an immigration judge or the Board of Immigration Appeals.

See Biwot v. Gonzales, 403 F.3d 1094 (9th Cir. 2005) (pro se alien was denied right to have counsel

present at his removal hearing before an immigration judge); Dakane v. United States, 399 F.3d

1269, 1273 (11th Cir. 2005) (aliens have the privilege of having counsel at their removal hearings



                                                 11
         Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 12 of 15




before an immigration judge); Borges v. Gonzales, 402 F.3d 398, 401 (3rd Cir. 2005) (alien facing

removal proceeding in immigration court has a statutory right to counsel under 8 U.S.C. § 1362

and a constitutional right to counsel based on Fifth Amendment’s guarantee of due process of law);

Rosales v. ICE, 426 F.3d 733, 737(5th Cir. 2005) (considering whether alien has due process right

to have immigration judge inform him of his right to contact consulate at deportation hearing);

Brown v. Ashcroft, 360 F.3d 346, 350 (2d Cir. 2004) (considering whether alien’s due process

rights were violated in removal proceedings). It is settled that the Due Process Clause of the Fifth

Amendment guarantees to aliens the right to counsel at their own expense for immigration

hearings. See, e.g., Tawadrus v. Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004) (“Although there

is no Sixth Amendment right to counsel in an immigration hearing, Congress has recognized it

among the rights stemming from the Fifth Amendment guarantee of due process that adhere to

individuals that are subject to removal hearings.”) (emphasis added); Colindres–Aguilar v. INS,

819 F.2d 259, 261 n.1 (9th Cir. 1987) (“Petitioner's right to counsel ... is a right protected by the

fifth amendment due process requirement of a full and fair hearing.”). The right is codified at 8

U.S.C. § 1362:

       In any removal proceedings before an immigration judge and in any appeal
       proceedings before the Attorney General from any such removal proceedings, the
       person concerned shall have the privilege of being represented (at no expense to the
       Government) by such counsel, authorized to practice in such proceedings, as he
       shall choose.

8 U.S.C.A. § 1362. See also 8 U.S.C. § 1229a(b)(4)(A). However, the Court has found no case

holding a removable alien is entitled to have an attorney present at a POCR and finds no basis for

reaching that conclusion here.

       Petitioner also argues that the Administrative Procedure Act (“APA”) provides him with a

right to have his attorney present at the POCR. He points to 5 U.S.C. § 555(b), which states: “A



                                                 12
         Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 13 of 15




person compelled to appear in person before an agency or representative thereof is entitled to be

accompanied, represented, and advised by counsel . . ..”

       The APA has been applied to some aspects of immigration proceedings but only where the

INA is silent. See, e.g., Shaughnessy v. Pedreiro, 349 U.S. 48, 51 (1955) (holding that the INA

does not supersede the APA's right to judicial review because there is no language in the INA

which “expressly supersedes or modifies” § 10 of the APA). Where the INA lays out “a

specialized” and “very particularized” procedure, such as for deportation proceedings, the APA

does not apply. See Marcello v. Bonds, 349 U.S. 302, 308-09 (1955). If the INA does not provide

the procedure, the APA default provisions still apply. Doe v. McAleenan, 415 F. Supp. 3d 971,

977–79 (S.D. Cal. 2019), modified, No. 19CV2119 DMS AGS, 2019 WL 6605882 (S.D. Cal. Dec.

3, 2019); Doe v. Wolf, 432 F. Supp. 3d 1200 (S.D. Cal. 2020). In Doe v. Wolf, the court considered

whether asylum seekers from Mexico have a right to have access to their retained counsel prior to

and during their non-refoulement interviews under the Migrant Protection Protocols Program

(“MPP”). The MPP, instituted by the Department of Homeland Security in January of 2019 based

on a provision of the INA (8 U.S.C. § 1225(b)(2)(C)), provides that asylum seekers arriving at the

border from Mexico are returned to Mexico to await the outcome of their immigration proceedings.

Wolf, 432 F. Supp. 3d at 1205. However, in implementing the MPP, the Government must account

for the principle of non-refoulement. Id. This principle, derived from the 1951 Convention

Relating to the Status of Refugees and the Convention Against Torture, prohibits the return of an

individual to a county where he or she would more likely than not be persecuted or tortured. Id.

Under the MPP, if asylum seekers express a fear of returning to Mexico, they are provided a non-

refoulement interview. Id. This interview is not mentioned in the INA, and no statute or regulation

addresses procedures for the interview. Id. at 1209.



                                                13
         Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 14 of 15




       The court found that because the INA contains no provision concerning non-refoulement

interviews, the APA is not superseded and the petitioners have a right to access retained counsel

prior to and during the interviews under 5 U.S.C. § 555(b). Id. at 1212. In reaching this conclusion,

the court rejected an argument that if § 555(b) applies to non-refoulement interviews, it must also

apply to expedited removal proceedings. Id. at 1208-09. The court reasoned that the two

proceedings are not comparable because the “INA provision concerning expedited removal

proceedings is complex, specialized, and specific to expedited removal proceedings” while the

“INA contains no provision concerning non-refoulement interviews.” Id. at 1209. The fact that

the 8 U.S.C. § 1225 does not mention whether aliens have a right to counsel in expedited removal

proceedings does not mean it does not supersede the APA. Id.

       Here, the INA’s implementing regulations provide for POCRs and outline the POCR

procedures. See 8 C.F.R. § 241.4. Section 241.4(h)(2) provides that the alien may be assisted by

a person of his choice “in preparing or submitting information” for the review. This provision

specifically defines the parameters of an alien’s right to the assistance of counsel in a POCR.

Consequently, 5 U.S.C. § 555(b) is superseded and is not applicable.

       As for Petitioner’s claim that procedural due process requires that the POCR be conducted

by an unbiased and neutral arbitrator, Petitioner has not demonstrated that he is entitled to habeas

relief on that ground,, and the Court has found no support for it. See Ali v. Lynch, No. 1:16-CV-

1182, 2017 WL 1535116, at *3 (S.D. Ohio Apr. 27, 2017), report and recommendation adopted,

No. 1:16CV1182, 2017 WL 2191047 (S.D. Ohio May 17, 2017) (rejecting claim that alien is

entitled to “neutral decision-maker” at POCR); Atugah v. Dedvukaj, No. 2:16cv68, 2016 WL

3189976, at *4 (W.D. Mich. May 10, 2016)), report and recommendation adopted, 2016 WL

3166600 (W.D. Mich. June 7, 2016) (rejecting claim that lack of neutral decision maker to review



                                                 14
         Case 5:20-cv-03162-JWL Document 6 Filed 07/28/20 Page 15 of 15




continued detention violated alien’s due process rights, pointing out that alien could bring habeas

petition); Moses v. Lynch, No. 15-cv-4168, 2016 WL 2636352, at *4 (D. Minn. Apr. 12, 2016)

(holding that in the absence of “some indication ... that ICE failed to comply with any specific

requirements” of custody-review procedures established in the Code of Federal Regulations,

petitioner had not demonstrated a violation of his Fifth Amendment right to procedural due

process); Mareya v. Mukasey, No. 06-cv-4525 RHK/RLE, 2007 WL 4373012, at *10-13 (D. Minn.

Dec. 12, 2007) (finding that when immigration officials reach continued-custody decisions for

aliens who have been ordered removed according to the custody-review procedures established in

the Code of Federal Regulations, such aliens receive the process that is constitutionally required).

III. Conclusion

       Petitioner has not shown that his post-removal detention is unlawful or unconstitutional.

Petitioner has failed to show that “[h]e is in custody in violation of the Constitution or laws or

treaties of the United States” at this time. 28 U.S.C. § 2241(c)(3).



       IT IS THEREFORE ORDERED BY THE COURT that the petition is denied.

       IT IS SO ORDERED.

       Dated July 27, 2020, in Kansas City, Kansas.



                                              S/ John W. Lungstrum
                                              JOHN W. LUNGSTRUM
                                              UNITED STATES DISTRICT JUDGE




                                                15
